Citation Nr: 1108954	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-07 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in April 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 2009, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not result in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; shortening of the lower extremity of 3 1/2 inches or more; complete paralysis of the external popliteal (common peroneal) nerve; permanent impairment of vision of both eyes; or ankylosis of one or both knees or one or both hips. 


CONCLUSION OF LAW

The criteria for VA financial assistance for the purchase of one automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 and Supp. 2010); 38 C.F.R. § 3.808 (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in December 2004, June 2007, and February 2010.  The Veteran was notified of the evidence needed to substantiate the claim for automobile allowance or adaptive equipment, namely, evidence that a service-connected disability resulted in the loss, or permanent loss of use, of at least foot or hand, permanent impairment of vision in both eyes.  The Veteran was notified that he may be entitled to only adaptive equipment if he had ankylosis of at least one knee or one hip due to a service-connected disability.  


The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain the records on his behalf.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in July 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, private medical records, and VA records.  In August 2010, the Veteran inquired whether VA records from the clinics in Redding and Eureka, California were obtained.  A review of the Veteran's file shows that the records have been obtained.  






VA records show that in September 2005 the Veteran was retired and he was receiving benefits from the Social Security Administration (SSA).  The claim for financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only is based on current evidence of loss or permanent loss of use of one or both feet.  As the historical records are not relevant to the claim and as the Veteran has not argued that the SSA records are relevant, the Board finds that the SSA records need not be obtained under the duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no duty to assist when there is no indication the SSA records are potentially relevant to the claim and the Veteran makes no allegations that the records may otherwise be relevant to the claim for which the Veteran seeks VA benefits).  

In June 2010, the Veteran was afforded a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are adequate as the VA examiner took into account the Veteran's statements, reviewed the records, and examined the Veteran so that the medical opinion expressed was a fully informed one.  Accordingly, the Board finds that VA's duty to assist has been met with respect to obtaining a VA examination and opinion.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDING AND CONCLUSION

Financial Assistance for the Purchase of One Automobile and Adaptive Equipment or of Adaptive Equipment Only 

Legal Criteria

VA provides financial assistance for the purchase of one automobile and adaptive equipment to a Veteran, who has a service-connected disability, resulting in one of the following: loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(a), (b)(1), (2), and (3). 

VA provides financial assistance for the purchase of adaptive equipment alone to a Veteran, who has a service-connected disability, resulting in either ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(4). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand; or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  






Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2)(i) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.  

Analysis

As for the criteria for financial assistance for the purchase of one automobile and adaptive equipment based on loss of use of one or both feet, the service-connected disabilities, affecting the lower extremities, are: residuals of a coccygectomy, diabetic peripheral neuropathy of the left lower extremity, and diabetic peripheral neuropathy of the right lower extremity.

After service, on VA examination in April 1993, sensory examination was normal in the lower extremities.  The diagnosis was low back injury with coccygectomy and lumbosacral strain and history of bilateral sciatica.    

In November 1999, the Veteran had an industrial accident, when he fell approximately 15 feet from a telephone repair bucket onto pavement and sustained a closed head injury, a right pneumothorax, a fracture of the inferior and superior pubic ramus, a fracture of the iliac wing, a fracture through the sacrum, a fracture of the transverse process of L5, and separation of the right shoulder.  

Private records show that in December 1999 the Veteran had a bilateral foot drag and he complained his left foot felt shorter than his right foot.  

Private records in March 2000 show left leg neuropathy and left leg pain.  In May 2000, the Veteran had lost most of the motor function in the left lower extremity.  A MRI showed a herniated nucleus pulposus at L5-S1.  That same month the Veteran was prescribed a drop-lock brace for his left leg.  



In September 2000, there was intermittent burning and numbness in the left knee, radiating to the toe.  There was loss of motor function in the lower extremities and the inability to use either foot for weightbearing or locomotion.  In November 2000, the Veteran was in a wheelchair and he wore a drop-lock brace on the left knee. Sensory testing revealed impairment of all sensory modalities involving the left leg distal to the left inguinal area.  There was decreased bilateral lower extremity range of motion, flexibility, and strength.  There was significant left lower extremity drag with foot drop.  Records that same month show flaccid paralysis of the left lower extremity and marked weakness of the right lower extremity.  In February 2003, paralysis of the distal aspect of the left lower extremity was noted, but there was full motor function of the right lower extremity.  

On VA examination in August 2003, the VA examiner noted the Veteran had pain and muscle spasms following the removal of the coccyx in service, however, there were no neurological deficits.  The Veteran complained of weakness in the left lower extremity since the accident in 1999.  The VA examiner concluded that the service-connected coccygeal injury and removal of the coccyx only caused pain and muscle spasms, but did not cause any neurological damage to affect balance or the lower extremities and was not the cause of the Veteran's fall in 1999.  

VA records from October to December 2004 show left leg numbness and the Veteran wore a splint on his left calf for a dropped foot.  The Veteran was in a wheel chair and he could walk only a block at a time due to low back pain.  On VA diabetic examination in December 2006, the Veteran was using crutches.  In November 2007, a MRI and X-ray of the lumbar spine showed mild degenerative changes. In 2008, there was left foot paralysis and loss of sensation in right foot.  In 2009, the Veteran had left foot drop and a mild right foot drop.  In September 2009, balance was within normal limits, standing was impaired, sensation was decreased in the feet, and the Veteran walked a short distance with crutches.  





Private records in February 2010 show the Veteran had a spinal cord stimulation trial which was successful.  

On VA examination in June 2010, the VA examiner noted a history of numbness, paresthesias, weakness, and unsteadiness.  The Veteran complained of constant low back pain radiating to the right leg.  The Veteran used a wheelchair, walker, and had a brace.  Gait and balance were not normal as the Veteran could only walk a few steps with a brace and beyond that he needed a walker or wheelchair.  The motor examination showed that right hip flexion was 5/5, left hip flexion was 1/5, right knee flexion was 5/5, left knee flexion was 0/5, right knee extension was 5/5, left knee extension was 0/5, right ankle dorsiflexion was 5/5, left ankle dorsiflexion was 0/5, right ankle plantar flexion was 5/5, left ankle plantar flexion was 0/5, right great toe extension was 5/5, and left great toe extension was 0/5.  The Veteran complained of left leg numbness since his accident in 1999. The examiner noted the Veteran could not move the left leg due to the injury in 1999.  

Examination of the peripheral nerves showed muscle strength in the right lower extremity was 5 and the examiner indicated there was no motor function impairment.  Muscle strength in the left lower extremity was 0 and the Veteran examiner noted the Veteran was unable to flex or extend the left hip, knee, and ankle or move his toes due the accident in 1999.  

The sensory examination showed that there was complete loss of sensation below the left knee due to trauma and loss of light touch in the distal right foot due to diabetes.  X-ray showed minimal degenerative changes in the lumbosacral spine.  

The diagnoses were right-sided diabetic neuropathy (foot) and left-sided traumatic work related neuropathy of the entire left leg below the knee, including paralysis, neuritis, and neuralgia.  





After reviewing the Veteran's file, the VA examiner concluded that the Veteran did have loss of use of the right foot because there was sensory neuropathy for the distal half of the foot only, and the remainder of the foot function was reasonable.  The VA examiner concluded that the Veteran did have loss of use of the left foot due to the injury in 1999, not due to the service-connected residuals of the coccygectomy.

As for the right lower extremity, the evidence does not show that the Veteran has loss of use of the right foot due either to service-connected residuals of the coccygectomy or diabetic neuropathy or to the nonservice-connected disability, the residuals of the injury in 1999.  And there is no evidence of shortening of the right lower extremity of 3 1/2 inches, ankylosis, or of complete paralysis of the common peroneal nerve due to service-connected residuals of the coccygectomy or diabetic neuropathy.  For these reasons, the criteria for eligibility for financial assistance for the purchase of one automobile and adaptive equipment under 38 C.F.R. § 38 C.F.R. § 3.808(b)(1) have not been met.  

As for the left lower extremity, the evidence does show that the Veteran has loss of use of the left foot due to the nonservice-connected disability, the residuals of the injury in 1999.  And there is no evidence of loss of use of the left foot, shortening of the left lower extremity of 3 1/2 inches, ankylosis, or complete paralysis of the common peroneal nerve due to service-connected residuals of the coccygectomy or diabetic neuropathy.  For these reasons, the criteria for eligibility for financial assistance for the purchase of one automobile and adaptive equipment under 38 C.F.R. § 38 C.F.R. § 3.808(b)(1) have not been met. 

Also, the Veteran does not have a service-connected eye disability or a service-connected hand disability, and the criteria for financial assistance based on permanent impairment of vision of both eyes or loss of use of hands does not apply in this case.  38 C.F.R. § 3.808(b)(2), (3).







As for financial assistance for the purchase of adaptive equipment alone, the evidence does not show that the service-connected disabilities, singularly or in combination, resulted in either ankylosis of one or both knees or one or both hips.  For these reasons, the criteria for eligibility for adaptive equipment only under 38 C.F.R. § 38 C.F.R. § 3.808(b)(4) have not been met. 

For the above reasons, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 


ORDER

Financial assistance in the purchase of one automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


